department of the treasury internal_revenue_service washington d c date number release date cc intl br6 tl-n-6613-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel connecticut-rhode island district attn robert e marum cc ner ctr har from anne p shelburne assistant to the branch chief cc intl br6 subject this field_service_advice responds to your memorandum received date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend company x company y company z tl-n-6613-99 country x country y country z date date date insurance co product a product b product c taxable_year taxable_year us city us company issue where us company’s sales of inventory_property to related and unrelated non- united_states customers took place in taxable_year sec_1 and conclusion us company’s sales of inventory_property to related and unrelated non-united states customers in taxable_year sec_1 and took place outside the united_states in the foreign_country of ultimate destination facts us company is a united_states_corporation which manufactures inventory_property product a product b and product c in the united_states in taxable_year sec_1 and us company sold its products to customers located within and without the united_states in taxable_year sec_1 and us company used the same price list for all its non-u s customers both related and unrelated the sales prices of the products sold to related and unrelated non-u s customers were the same the sales process began when a customer contacted us company to place an order at that time us company prepared a purchase order package by entering customers placed orders by phone fax or in writing tl-n-6613-99 information about the order on a pre-printed form such as the customer’s name and address ship to address quantity ordered part number description and unit price the purchase order package comprised three identical pages marked respectively original invoice accounting copy and purchase order copy us company responded to all customer orders by sending the customer an order acknowledgment the front side of the order acknowledgment set forth specific information for the particular order the reverse side of the order acknowledgment contained thirteen pre-printed numbered terms conditions which provided in relevant part as follows acceptance any order to purchase goods from us company will be in accordance with and expressly limited to the terms of this quotation notwithstanding any prior writing usage of trade course of dealing or conflicting terms in the buyer’s order to the contrary title title is to remain with us company until the full purchase_price is paid shipments all shipments are f o b us city all shipments must be completed within one year from the date of order entry with a maximum of four separate shipments for shipments to destinations inside continental_united_states the risk of loss or damage to the goods shall be assumed by customer on and as of the date of shipment for shipments to destinations outside continental_united_states the risk of loss or damage to the goods shall be assumed by customer upon arrival at the port of entry of country of ultimate destination terms of payment a separate invoice will be issued for each shipment all payments are due within days of the invoice date after sending the order acknowledgment us company assembled and packaged the order and shipped the products to the customer utilizing various shippers including fedex and ups the original invoice from the purchase order package was attached to the packaged order us company could not provide order acknowledgments for taxable_year and indicated that order acknowledgments are not maintained for more than one year from the date_of_issuance tl-n-6613-99 the pre-printed information on the original invoices included the notation f o b us city on certain original invoices for taxable_year to three related non-u s customers companies x y and z the pre-printed terms f o b us city were stricken through and substituted by the words f o b destination added above the stricken shipping terms this change appears to have been made at the time the original invoice was prepared not all of the original invoices for taxable_year to companies x y and z were changed ie some of the taxable_year original invoices to these companies retain the f o b us city notation no changes to the notation f o b us city were made on the original invoices of any unrelated customers u s or non-u s all of us company’s non-u s customers paid their own shipping and freight costs as well as the customs duties and value added taxes on the products purchased from us company us company maintained an insurance_policy for all products shipped to its non- u s customers from the united_states covering damage to goods in transit the insurance attached from the time the products left us company’s warehouse and continued until the products were delivered to the customer’s warehouse or place of storage in the country of destination under the policy us company products were insured against all risks of physical loss or damage from any external cause with certain expressly provided exceptions eg nuclear incidents related customers did not carry any insurance policies for goods in transit it is not clear whether unrelated customers or others such as carriers or bailees carried insurance policies for goods in transit we have been provided a copy of us company’s open ocean cargo policy under which insurance co agreed to insure us company’s international shipments made on or after date a date falling within taxable_year we have not been informed whether us company maintained insurance for international shipments made during taxable_year but prior to date and for the purposes of this discussion we have assumed that an insurance_policy with similar terms covered us company shipments made prior to date us company’s insurance_policy provides that it was to remain in force until canceled by either party on days’ written notice we have assumed that the policy remained in force from date through all of taxable_year the insurance_policy provided that it would be deemed void to the extent of any insurance procured by a carrier or bailee which was available to us company if us company or others excluding a carrier or bailee procured ocean marine insurance attaching on a date earlier than the policy’s date of attachment the policy would be liable only to the extent of any deficiency in the prior insurance if us company or others excluding a carrier or bailee procured ocean marine insurance attaching on a date later than the policy’s date of attachment the policy would be liable up to the sum insured without any claim to contribution if us company or others excluding a carrier or bailee procured ocean marine insurance attaching on the same date as the policy the policy would be liable only for a pro_rata share of any claim tl-n-6613-99 law and analysis the place of us company’s sales to non-united states customers the issue in this case is where sales occur in us company’s export sales to related and unrelated foreign customers under the code the place of sale determines whether the taxpayer’s income from the sale is from sources within or without the united_states see i r c in this case if the sales occurred outside the united_states us company’s income from these sales would pursuant to sec_863 be treated as partly from sources within the united_states and partly from sources without the united_states if instead the sales occurred in the united_states us company would derive u s source income from the sales since the regulations in sec_1_861-7 have defined place of sale as follows for the purposes of part i sec_861 and following subchapter_n chapter of the code and the regulations thereunder a sale of personal_property is consummated at the time when and the place where the rights title and interest of the seller in the property are transferred to the buyer where bare_legal_title is retained by the seller the sale shall be deemed to have occurred at the time and place of passage to the buyer of beneficial_ownership and the risk of loss however in any case in which the sales transaction is arranged in a particular manner for the primary purpose of tax_avoidance the foregoing rules will not be applied in such cases all factors of the transaction such as negotiations the execution of the agreement the location of the property and the place of payment will be considered and the sale will be treated as having been consummated at the place where the substance of the sale occurred thus the issue here is where us company passed the rights title and interest in the inventory_property to its customers or if us company retained bare_legal_title where beneficial_ownership and risk of loss in the inventory_property passed to its customers in applying sec_1_861-7 the terms rights and interest should be interpreted to include economic as well as legal rights and interests eg risk of loss with respect to the property this approach is consistent with the regulation language providing that even if a seller retains bare_legal_title a sale is deemed to occur where beneficial_ownership and risk of loss pass to the buyer according to a contact memorandum dated date us company’s secretary and treasurer hereinafter us company’s secretary stated that unrelated non-u s customers most likely carried insurance on the products in transit in an undated response to the form_5701 notice of proposed_adjustment dated date us company stated that its secretary could not know whether unrelated non-u s customers carried such insurance tl-n-6613-99 case law holds that the parties’ agreement will generally control in determining the place of sale see eg a p green export co v united st284_f2d_383 pincite ct_cl 236_f2d_298 pincite 2d cir cert_denied 352_us_968 liggett group inc v commissioner tcmemo_1990_18 in the present case the writings between the parties - the purchase order package containing the original invoice and the order acknowledgment - are the primary evidence of the place of sale these writings could be viewed to contain some conflicting statements as to the place of sale most notably the inconsistencies between the delivery terms in the order acknowledgments and some original invoices moreover pursuant to these writings different components of the bundle of rights considered in determining place of sale were transferred at different times while title to the products did not pass until payment risk of loss or damage was assumed by the customer upon the products’ arrival at the port of destination us company’s insurance_policy however covered the products until their arrival at the customer’s warehouse we have analyzed the effect of these writings under the united nations convention on contracts for the international sale of good sec_5 the convention and the uniform commercial code given that the convention will not necessarily apply to all of us company’s agreements with its non-united states customers our analysis also considered the international chamber of commerce incoterms7 as well as case law united nations convention on contracts for the international sale_of_goods done date i l m entered into force for the united_states on date hereinafter convention the convention automatically applies to sales contracts entered into by parties whose places of business are in different countries that have adopted the convention absent an express choice to exclude its application which does not appear in the present case convention arts a see also calzaturificio claudia s n c v olivieri footwear ltd u s dist lexis at s d n y date the u s senate ratified the convention in and it became a part of u s domestic law in given the facts we have been provided we assume that countries y and z are the places of business of companies y and z respectively both country y and country z have adopted the convention country x which we assume to be company x’s place of business has not adopted the convention for a list of countries where the convention has entered into force see international trade law branch united nations office of legal affairs status of conventions and model laws last updated date http www uncitral org english status status pdf we have not been provided information on the places of business of us company’s other non-u s customers international chamber of commerce incoterms international rules for the interpretation of trade terms basic documents of int’l econ l cch edition hereinafter incoterms the incoterms are intended to provide rules for the tl-n-6613-99 although commercial law doctrine does not provide guidance for determining the place of sale for tax purposes it does set out the rights and obligations of the parties with respect to the goods to the extent sec_1_861-7 and case law find the rights and obligations used in commercial transactions to be relevant in determining the place of sale for tax purposes it is appropriate to consider the terms as used by the parties in a particular case to determine the place of sale given the facts we have been provided the original invoice prepared by us company at the time a customer’s order was received appears to be a written memorial of the customer’s offer to purchase us company products though the original invoice would appear to embody the terms of a customer’s offer it is not clear that us company’s customers indicated their desired shipping terms at the time they placed an order us company not the customer-offeror prepared the original invoice the facts also suggest that us company not the customer determined the shipping terms noted on the invoice we believe that us company’s order acknowledgment when sent to a customer operated to confirm and accept the customer’s offer given the facts we have been provided however it is not clear the extent to which the content of the customers’ offers orders corresponded to the order acknowledgment’s terms conditions we note that we have not examined the facts and circumstances surrounding each individual order in the taxable years at issue we interpret the convention and u c c to provide that the terms and conditions noted in the order acknowledgment were part of the sales contract between us company and its customers where however there is clear evidence of customer intent to include materially different terms in an order offer the order acknowledgment terms and conditions would not uniform interpretation of the trade terms used by parties to international sales contracts according to the date contact memorandum us company’s secretary stated that us company acquired computer_software during taxable_year which was used to mark all sales invoices to related foreign customers f o b destination the contact memorandum also notes statements by us company’s secretary to the effect that the shipping terms were changed by us company to create foreign_source_income and get foreign_tax_credit benefits eg our accountants told us to change the sales terms on the foreign related sales invoices to ‘f o b destination ’ tl-n-6613-99 necessarily form part of the parties’ contract under the convention9 or u c c and this issue would require further examination as noted above sec_1_861-7 defines place of sale with reference to the transfer of a bundle of rights under this approach place of sale does not turn on any single factor and its determination requires an examination of all relevant elements of the parties’ agreement and conduct accordingly in the present case our analysis looks to delivery terms contractual provisions regarding risk us company’s insurance_policy and the passage of title to us company products the writings between us company and its customers contain delivery terms which in some cases conflict the order acknowledgment states at sec_3 that all shipments are f o b us city the invoices however do not all contain the same delivery terms while some invoices state f o b us city others state f o b destination given this conflict it is particularly important to clarify the meaning of the f o b delivery term under some case law t he use of the term ‘f o b ’ raises the presumption that title passes to the buyer on the seller’s delivery of goods to the indicated place u pon such delivery both title and the risk of loss during the course of any further shipment pass to the buyer citation omitted liggett group tcmemo_1990_18 the court of claims has noted however that presumptions connected with delivery terms are useful in ascertaining intention only if no express intention of the parties appears citations omitted a p green export co f 2d pincite emphasis added the convention does not expressly incorporate delivery terms the incoterm sec_11 define delivery terms by describing the respective risks and article of the convention provides that a reply to an offer containing additions or modifications which materially alter the terms of the offer is not an acceptance but instead a rejection and a counter-offer u c c provides that an acceptance or written confirmation sent within a reasonable_time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon unless acceptance is expressly made conditional on assent to the additional or different terms between merchants the additional terms become part of the contract unless the offer expressly limits acceptance to its terms the additional terms materially alter the terms of the offer or the original offeror objects in the present case sec_1 of the terms conditions states any order to purchase goods from us company will be in accordance with and expressly limited to the terms of this quotation article of the convention provides that the parties are bound by any usage to which they have agreed any practices which they have established between themselves and any usage they knew or ought to have known was a customary practice in the trade the incoterms are familiar to most parties to international sales and have been argued to represent a codification of international custom and usage tl-n-6613-99 obligations of buyer and seller and do not make use of the concept of title the u c c similarly defines delivery terms by reference to the risks and obligations of the partiesdollar_figure neither the incoterms nor the u c c definition of a delivery term will apply to the extent an agreement contains express provisions on the passage of risk and the relevant obligations of the partiesdollar_figure in the present case the parties explicitly provided for the transfer of risk pursuant to sec_3 of the order acknowledgment risk of loss or damage was assumed by us company’s non-u s customers outside the united_states upon arrival at the port of entry of country of ultimate destination it is important to note that us company’s insurance_policy with insurance co is consistent with the passage of risk of loss outside the united_states under this policy us company insured the products against loss or damage until the products’ arrival at the customer’s warehouse or place of storage given the express language of the order acknowledgment as to risk of loss and us company’s insurance_policy we believe that risk of loss passed to the customer outside the united_states regardless of the delivery terms used in the order acknowledgment and invoice the parties’ agreement also provided for the passage of title sec_2 of the order acknowledgment expressly provides title is to remain with us company until the full purchase_price is paid under the terms of payment contained in sec_5 all payments were due within days of the invoice date as the original invoice was attached to the packaged us company products non-u s customers would receive us company invoices after the products’ arrival at destination if customers paid for us company products after they had received an invoice the functional result of sec_2 would be that the formal passage of title would occur after the products had entered the destination country in the present context we believe title should be viewed as essentially equivalent to a security_interest ie the bare_legal_title of sec_1_861-7 we note that in modern commercial law the concept of title has largely been supplanted by a focus on the passage of rights obligations and risk of loss between buyer and see peter winship introduction to incoterms basic documents of int’l econ l cch date because the incoterms are not law or treaty however they will not apply unless a contract expressly or implicitly incorporates them by stating eg f o b us city incoterms revision it is unclear whether the f o b delivery term found in us company’s documents is used as an incoterm or as a term that must be defined under the u c c see eg u c c f o b and f a s terms the incoterms state special provisions in the individual_contract between the parties will override anything provided in the rules the definition of f o b in u c c begins with the qualifying phrase unless otherwise agreed tl-n-6613-99 sellerdollar_figure the convention does not contain any provisions on passage of title moreover u nder the u c c the passage of rights obligations and risk of loss are determined independent of the passage of title u c c provides each provision of this article with regard to the rights obligations and remedies of the seller the buyer purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title insofar as situations are not covered by the other provisions of this article and matters concerning title become material the following rules apply any retention or reservation by the seller of the title property in goods shipped or delivered to the buyer is limited in effect to a reservation of a security_interest unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods despite any reservation of a security_interest and even though a document of title is to be delivered at a different time or place applying u c c to the present facts title would pass outside the united_states upon delivery despite us company’s reservation of title in sec_2 sec_1_861-7 and case law provide that a delay in the passage of title to protect the seller will not prevent the passage of beneficial_ownership and risk ie the consummation of a sale in 44_bta_1130 the board_of_tax_appeals stated it is well established that where this method of dealing is followed only for the purpose of giving some security to the seller it does not prevent the passage of beneficial_ownership and risk in the goods to the buyer at the point of shipment ie pursuant to the shipping terms agreed upon by the parties citations omitted see 79_tc_700 the concept of title as used in article of the u c c is no more than ‘bare legal title’ such as is referred to in treas reg sec_1_861-7 see also linda galler an historical and policy analysis of the title passage rule in international sales of personal_property u pitt l rev t he concept of title in the modern law of sales exists largely as an historical footnote kates holding co t c pincite tl-n-6613-99 b t a pincite see also yelencsis v commissioner 74_tc_1513 pincite the retention by a seller of formal attributes of ownership does not preclude finding a sale regardless of the fact that us company retained legal_title to the products pursuant to sec_2 of the order acknowledgment a sale can still take place where title has not been transferred even if title had not yet passed we believe beneficial_ownership and the risk of loss passed outside the united_states and the sales at issue occurred outside the united_states although us company’s documents in some cases contained inconsistent delivery terms the totality of the circumstances indicates that the sales occurred outside the united_states examination also raises the issue of tax_avoidance sec_1_861-7 provides that where a transaction is arranged in a particular manner for the primary purpose of tax_avoidance the general_rule will not be applied and the sale will be treated as having been consummated at the place where the substance of the sale occurred in the present case it does not appear that this rule would apply to us company’s sales to its non-united states customers the court of claims citing gregory v helvering has stated that taxpayers are free to arrange their affairs so that their taxes are as low as possible and the reason for structuring sales in a particular manner is irrelevant so long as the consummated agreements were no different than they purported to be and provided the retention of title was not a sham but had a commercial purpose apart from the expected tax consequences citations omitted a p green export co f 2d pincite see also 35_tc_365 pincite the real issue is whether the petitioners’ retention of title was a sham us company’s retention of title in the present case does not appear to be a sham us company undertook real responsibilities and risks it would not have undertaken had title to the products passed in the united_states us company maintained an insurance_policy for all products shipped to its non-u s customers covering damage to goods in transit retaining title until the customers’ payment also appears to have served legitimate business purposes apart from the expected tax consequences us company has represented that retaining title permitted savings on insurance costs as it was cheaper to insure the products from the united_states than from overseas according to us company assuming the risk of loss or damage during shipment would also protect its customer relationships by mitigating the potential for future disputes in the event products were damaged or lost during shipment finally retention of title served to protect us company should a non- u s customer become bankrupt or otherwise be unable to pay by making it more likely that the products would be recovered by us company accordingly we conclude that us company’s sales to non-united states customers in taxable_year sec_1 and took place without the united_states 293_us_465 tl-n-6613-99 the source_rules pursuant to sec_863 where us company’s sales of inventory_property manufactured by us company in the united_states took place outside the united_states its income from these sales was partly from sources within the united_states and partly from sources without the united_states please note that this advice considers solely the issue of where us company’s sales of inventory_property to related and unrelated non-u s customers in taxable_year sec_1 and occurred we express no view on us company’s allocation and apportionment of the income from these sales to sources within and without the united_states please call if you have any further questions by anne p shelburne assistant to the branch chief branch office of associate chief_counsel international
